Case 0:20-cv-60882-WPD Document 7 Entered on FLSD Docket 05/14/2020 Page 1 of 8

            FILED BY                   D.C.

                   MAt 1i 2922                                          20-CV-60882

                    ît'
                      E
                      ':
                       n
                       '::utllîltl
                      o oorua ..,A;t



              IN -A I,L M ATTERS IN THE COUN TY COURT W HERE '1 -111ïFU LES OF SUM M ARY
      PROCEDURES AI        IE APPLICABI,E, IT IS EX PECTED T1-lA'l' THE DEFENDANT OR
      DEFENDANTS W ILL FILE ANSW ERS TO THE STATEM ENT OF CLAIM . Tl.IE IN ITIAL
      APPEA RAN CE SHALL BE FOR A PRETRIAL CON FEREN CE. AT THE PRETRIAL
      CON FEREN CE ALL M ATTERS SPECIFIED TN RULE 1.200 OF TlflqFLORIDA RULES OF
      CIV IL PRO CEDURE SHALL BE CON SIDERED
             THE FILIN G OF A DEFEN SIVE PLEADIN G OR OTFIER PAPERS SHALL NOT
      EXCUSE THE PERSONAL A PPEA RAN CE OF A PA RTY OR HIS/I-IER ATTORNEY ON
      THE IN ITIAI,APPEARAN CE DATE.
              IF YOU IN TEND TO HAV E AN A TTORNEY DEFEND Y OU, PLEASE DELIVER
      THIS NOTICE TO HIM/HER AT ONCE. IF YOU LIAVE ANY QUESTIONS,CALL THE
      CiVIL,DIVISION OF TI-IE COUNTY CLERK 'S OFFICE AT Tl.1E ADDRESS SHOW N ON
      THE ATTACHED SUM M ONS(NOTICE OF PRETIUAL HEARING).




      l1-1.
          EREBY (-ER'I'Il7Y 7'1-lAT ll7II-ED -l-HIS NO'l'IC E IN TLIE OFFICF,012THE CLERK OF
      '
      1'tIE CO UN TY COUR-I' AND SENT A CO PY OF 'rlIE SAM E 7'0 T1-I'         E PLAINTIFF OR
      PlwA lN 7'lFF'S                               ATTOIIN EY                             A'l-



      17fl-Ft.
             A.l,1-171.
                      -I
                       c)A 131*
                       '      N (JS:                               t     L 7    LX;-S -    -
                                                                                           .
                                                                DEf'L'NDAN'IOR A 1IORNF'Y

      (t-(t
          )(
           JN7-Y CO Ult. 'f'- C IV IL.DIV ISION
      2( )1S.1è).6R'16STRL'lt
                            ilrf'7lt(-
                                     )O)zJ l20
      lJ()R-l'LA t;t)IZIRl
                         3A l-1  -t,Fl.
                                      -. 3.
                                          3)!0l-7(
                                                 )
                                                 3()3
                                                         V ,,   ,. -.L F    ' '        U
                                                        C llY,SlA l1c,Z,
                                                                       IP CODE,PHON E NO.
Case 0:20-cv-60882-WPD Document 7 Entered on FLSD Docket 05/14/2020 Page 2 of 8



              Y our com plaint m ust be legibly handw ritten or typew ritten.       Plaintiff or
      Plaintiffs m ustsign and sw ear to the com plaint. lfyotlneed additionalspace to answera
      question,you m ay use the reverse side ofthis form oran additionalblank page.

             Your com plaintcan be brought in this eottrt enl.  y i-f.one (t
                                                                           Ar m oze.of the nam ed
      Defendantsis located w ithin this district. Further,itisnecessary foryotlto file a separate
      com plaintforeach claim thatyou have unless they are allrelated to the sam e incidentor
      issue.

             ln orderforthis com plaintto be tsled,itm ustbe accom panied by the fqling fee of
      $l20.00. ln addition,the United States M arshal will require you to pay the costof
      serving the com plainton each ofthe defendants.

              lf you are unable to pay the filing fee and service costs for this actionnyou may
      petition the courtto proceed in Form a Pauparis. Tw o blank petitions forthis purpose are
      included in this packet. One copy should be f' iled w ith yourcom plaint',the other copy is
      for your records. A fter filling in the petition,you m ust have it notarized by a notary
      public orotherofficialauthorized to adm inisteran oath.




              W hen these form s are com pleted,m ailthe originaland tw o-copiesto the Clerk of
      the U nited States D istrict Coul'
                                       t for the Southern District of Florida,30l N orth M iam i
      A venue,M iam i,Florida 33128-7788.

                 Previous Law suits
                 A . H ave you begun other lawsuits in State or Federalcourt dealing with the
                     sam e facts involved in this action or otherw ise relating to your
                     im prisonm ent?
                                                                        YES ( )
                 B. lfyouranswerto A isyes,describeeach lawsuitin the space below. (lf
                     there ism ore than one law suit,describe the adclitionallaw suits on another
                     piece ofpaper,using the sam e outline.

                              Partiesto this previous lavvsuit:
           Case 0:20-cv-60882-WPD Document 7 Entered on FLSD Docket 05/14/2020 Page 3 of 8




                                     B. Def-
                                           endant .
                                                  Lxbz J-
                                                        onrx y j6'.
                                                                  F6'3                     .                                       - --


                                               lsemployedas L'
                                                             qtntn.
                                                                  kr,l'
                                                                      ;#T''/Y Sorfje.tf
                                                                      .                                                                        -
                                                       >,1%.//65Y .fg* /1:,., #/' taàd-
                                               at /@J4.'                              f-
                                                                                       f-
                                                                                        v lt fF.
                                                                                           -   -.
                                                                                                lu 3550-1
                                      (7. Additional
                                               Defendants'
                                                         .        I fêlkta
                                                 '
                                                  tnya # :;.' rt'lxpl S-J: 0 ltec
                                                                               --L4,1Wrle/zuF-/J3.
                                               44t $4:%.,tJkl,5ç5 Jf1*/lze,,f4..                 ye/                 -




                                      Statem entofClaim
                                      State here as brietly as possible the facty of your case. D escribe how each
                                      defendant is involved. lnclude also the nam es of olher persons involved,
                                      dates, and places. Do not give any legal al'gum ents or cite any cases or
                                      statutes. lf you intend to allege a num ber of relatted claim s,num ber and set
                                  forth each claim in aseparateparagraph. (Useasmany spacesasyou need.
    y::'ZTJ-J,.A. $%,/.'J-one-s At   tachextrasheetifnecessary.)
 (9 b6Ig'.n '/zt
               //ze-'/-  s-'/z.plx',v4 J-gm'yêr.e o.y#/,re; ioC-/OJ/w./y lpspjczàsewm#byftijwcwa'ky'          .-/
                                                                                                                'ofskpvurê zvanky.tj
i,rxeitx-
        Nwt àrqp'npl-3-c .qL6.Jzy..  /'
                                      l6*..,41,/45/.:/-/::,4.4rlzyp& î
                                                                     -nl.e'<tI4d,btatklk l'ei z',e&/>usln.          ç.'./evtes,i.e-%c4
                                                                                                           kuazteTer-
 #rsovxçra.teirz*sora.ren,nt/zt//ta-? -7zodtt,.h lrwy,at.-6.ins p'    vënt1t'4wo./z?pvntx me/?,zy,./.
                                                                                                    /kee-:hnock01:,>ry,,yiq.ijs/.:ve
k'cà mz yf,&>///.I<ptvh ômooa/yo46,.4 mer.4aziersç,et     y3 (V'qQX:J**/,drv tebhm.
                                                                                  s#:d,
                                                                                      /z/r
                                                                                         ,4tWer$r>#&e- dtmn.k#,       'fJlr.rwlbte6.D*<
     w.#lA,ze# j.
                s.m:t6I1,4L.k.aa,v<a$3w//..&x;s 0. .
                                                   2.+:4.
                                                        - .&A vnlzwiz-
                                                                     sinxza--ax zzyzutp:- -w >W ,/4# ,,A.eJ.44/ nbstl.d
                                                                                                      t.                                                .
c:ml
 îû$IJlrçjsepç>.ç.,..A../is+ ï),,,l&,
                                    nlu yz>'..
                                             & groom wtowJ a/'      /4:- #ve ofnz /eczzu ,.e+ .
                                                              /zcqy .                            /'.*/# 5',e ..e/.4lgna oeat -

INpO 6t.u.tljeae-f'mq:z#vloor...  >,: v./lunt(wêxlru/vr /-A-
                                                           /rzt
                                                              ,
                                                              p:,; uam lgs? 'n#/4f.
                                                                                  >e.s-
                                                                                      tpk-
                                                                                         htörow,mXez,ygrtouliy#m>>,.fwn'ppâ  .

   dte,Jlt'vrsoIza./; tlçk,/up,wà'c#J#' ' q tvpnW o '
plg+
                                                    l+e*h'l t'h/$.$:4,./v'l-i-zH#X,/ #a'*f/>W''n'
                                                                                                .
                                                                                                /zz I)l4î4=3/r'/,:/z'.
                                                                                                                     5K
b éT4ttou/z4%keptt- /l
                     n,ar.kl/zaI/zkçieptlvr-li..fpoz/dep.t.
                                                          bfzcpo/,.     /ntqh'as.f.
                                                                  5r464,.
                                                                        ,         s-.,f3@J p,eo.%4u zv,/zc?,r?r,/-J,p.r'rtb,u sozs,e
                                                                                    ,/                           -                         -

fvlere.pç4@z,.jklkr/n,çop-//.o.
                              I'Iooçtç'
                                      /kr/e.thz#'e.
                                                  l'
                                                   ume.Ipz*5S'opexkTto.4iszl -/:1e'not-zk-bn ?'   a.1. ï'4$4//a'# n.kk-z'o,k0$4/
o
  <Jhp/mooa.ft.  tny-àmzu.$1œ,e(.a,q/zsslze,rfç/$?aa?,ot:/,.'644''z,t
                                                                    '
                                                                    btle4dlp'.,
                                                                              .
                                                                              # brv-k.orvvzz',/,,,-t-4 t,z-A/4e./i?,b.nlcuf.ç/in,,.q2,
                                                                                                                                     '.;
  :,,.,/.:i oplovra,y/'.
                       es/?'
                           e.
                            /ezl..
                                 îfyk./ellkrpvn-/lz,lai,51.//+Ii zwe. 6-$4ïz'
                                                                            J9zn le   ,/M 4j,b r zzzx:4:z'as/lbxv6naemo-      lb4kv h
tver ted mcu#-aleykA gt  w o-/::,,gbole#.,:a.t k' 'Jt';pJn*w aho.4 grrvsir': azof ,#.fr/,- 2errtujtcéefz'sruz,-
                                                                                                   - -
                                                                                                                       /é,rtG sra:.-A  '
                                                                                                                                       .- .



nbqj./?ks  -A?#,/a.
                  e?4d,xeltp.r?y/$.
                                  a-,    -
                                           sz-
                                           .
                                             utjt.
                                                 (t-v/v';..
                                                          qanf'ex/.
                                                                  fl:'
                                                                     Iid:
                                                                        /-4.?Jejx.tàze-
                                                                                      ,b'.
                                                                                         :(4/,5rr,t-/
                                                                                                    .f>$cyxzz
                                                                                                          .
                                                                                                            /.j
                                                                                                              -z>zrseêh.l.
                                                                                                                         /.juiph fp,y
                                                                                                                           '
 é4c,4./?nàutaeft spz///,1:t/c/&o,,/4 ,a....c'
                                          ?? z#'/:pnlt-/à<?je p,z
                                                       .
                                                                    k.
                                                                     /+ w  ,Jz.Sorts.k--a-
                                                                                         J.
                                                                                          ?zwi,:!-t.
                                                                                                   t'd.        --
 ?ft lel ,e
          'apea?-jk4a'      irv/sst: u.fpkc vbg,
                       il/'z.                   rji
                                                  xq-
                                                    ?n 'J--/le y-f/xc;z//',q
                                                    t                       zrty t
                                                                                 wnnv,4 ,
                                                                                        (q..
                                                                                           /l4t-
                                                                                                 / o
                                                                                                   ' aa.
                                                                                                       /mt.
                                                                                                          fv
                                                                                                           tt
                                                                                                            l.
                                                                                                             ln
                                                                                                              tof.
                                                                                                                 ?Jt'pi?.
                                                                                                                     .  '/jskeatopftp          -
                                                                                                                                               -

                                                                                                oê-4 àxl'tr-/'l).qw eêârvlœri toz,z rrvieuel
                                       -

?& #,îTF///z,,,i
               /totniniîhea:4.ns'3,lz/.ja>,
                                          .
                                          r-/.
                                             !..
                                               r?. ,./0 pbp-/a/no't1s'qp--/p.nl 1.,/./7.ê-$-.
                                                                                            ti4r.                                                  -

 '
 peJ'.
     q1.,.1r' oaa-ooe,çLope./Jtro-
                                 lalztz 0m)1.  ,-,.,!.bin5'-lgzfkvor(?/-e '' rqa-pL
                                                                                  it,kefkl'jtuhoj.nx./rom..    /t.(.cs/w o.l/tlertvszp,p./$
                                                                                                                         -
                                                                                                                         -       . -


In(?v<ctww//zat'Ltefli
                     vh mooz,4rJztiaitf
                                      j.
                                       q-lxb-lu.                            ,-r:.xg.
                                               ttnJkr/,rl-pt)./J S/lv4--pn//-      'L./tqk..
                                                                                       -
                                                                                           vhlst
                                                                                               vs,k,ur.-,qt.
                                                                                                         -
                                                                                                           t4.v.4w.zcjnsepw
v/vtkes6'zqz.-/Ac-/
                  to-
                    /z:o opu/.
                             /o15oli/lortpz/ur?ynrvpn t?c,
                                                         .
                                                         /s
                                                          hv-
                                                            iqvnn/ne.
                                                                    $,Jzys-t
                                                                           flîc4./,5r.e wppî
                                                                                           q&/grrJ
                                                                                                 in-p-f.
                                                                                                       /roi
                                                                                                          n /lzqlzo.
                                                                                                                   :
                                                                                                                   ?:th,
 rkeI- vosky u'pu/.fglsoc/t      ,,,& sscpjoo s.s,/4,,.,4>:.,/p,irptlorA'p/ve pàolc,                'r,://:
                                                                                                          &m./ ofshpt   .lvz'
                                                                                                                            ùrzw,,clvu.ngh.s7:jz.Is Jfso-l,rx
  6 fc5/-f/ :,1#. ,:.p/,i   /J,'
                               / J's?obae; nenk& 4 Jlpï'     ri-hom ?'q/zgl
                                                                          ùvtlêfp/aû'-h'111-î1-      1..?:. :(
                                                                                                             7zlnd k/nee2. î6 >>*4' t.Te..//,e.W o/<:e Y'  rp?n4*-
 .
                 / (
                   ? . , ic  /
                             a iêep e
                                    pt.
                                      ' à 'kp,
                                             , l
                                               b p
                                                 '
                                                 a x
                                                   ii
                                                    l
                                                    u,
                                                     t ppo  zçs :r s'
                                                                    o Jtdklt-/-z!  çz
                                                                                    z- t
                                                                                       -
                                                                                       /tt 4tk-I1b '/
                                                                                                    'k/-'-
                                                                                                         /le.m $'
                                                                                                                û ?''f.'// -f
                                                                                                                            -
                                                                                                                            rttlî' lx -
                                                                                                                                      h /
                                                                                                                                        e r'.
                                                                                                                                            ,
                                                                                                                                            /  a'
                                                                                                                                                zi ofsr sc /:?
                                                                                                                                                             ',ç'z'e.?
 c,r'   v . $'o /
     qts?                                                                                             'l so /co u l
                                                                                                                  .
                                                                                                                  l  1
                                                                                                                     , e
                                                                                                                       -. po-
                                                                                                                            b
                                                                                                                            -ecijte
                                                                                                                                  ,l   /,
                                                                                                                                        a
                                                                                                                                        . x  z o. -J of l
                                                                                                                                                        zg b
                                                                                                                                                           . /,& osl
 vloqtt l;<1,   ''.
                  --
                   aoaza,&uJJ t.f.,.      ,,
                                           !
                                           ie-c,.
                                                /-llk
                                                    4ç.qpmwtso?-/a;./erkfoqtnnên.l-fg//ir..v'         .      .
  ebvgvlt.to/$4. /.i,tk(
                       zfpzae-t,-
                                ii,.J,k$.k.   t/Ia,.? c'/o/'Jez,+,,,m4 :/, s./,,.. bé,l.
                                                                                   '   in.I,-l q',
                                                                                                 5.?.x,. z
                                                                                                         c,:'L,/,,/ea? 2);,fr.(,
                                                                                                                               'Jzt  s.s,0,,../.tpsc: i.'
                                                                                                                                                        s'tvz/,.>.
                                                                                                                                                                 /gê
 fc
  ot-,
     -J',v?,ro,,//?y,  7.  lic'pjz',
                                   //s,J#t-,    n,
                                                 Jjrj'sp .t- .
                                                             ,
                                                             k,  ya,7çvI.-/at. l-vtop.vî ,
                                                                                      '  ?;
                                                                                          qco,y' lz'eivbê.+p-/?à 1,.  15i'/xp pviv//t
                                                                                                                                    -tjt.
                                                                                                                                        ,
                                                                                                                                        .q-ve. 4,a,/,,/s'ot..J'izœ,
   fkt,,
       t uncltrczp/ocofq/,-    /:, ( IL..j.1/np.
'3l- J7t:Je/r
u           u,t/t-4 6
                    ,
                    It).1j r'
                            t
                            -fsp,a,-/,.?tc I)t.tipaa.'z,sX /1.
                                                             /az'taè?o clk'fe- n-L .
                                                                                   ,/'
                                                                                     Jf/z&'?'/
                                                         pz/./
                                                            -:1séi      /.
                                                                         1'
                                                                          -//-
                                                                             /1t-lff.
                                                                                    1-
              Case 0:20-cv-60882-WPD Document 7 Entered on FLSD Docket 05/14/2020 Page 4 of 8



                                                    Court(ifFederalcoul'
                                                                       t,nameanddistrict'
                                                                                        ,ifStatecourt,namethe
                                                    county): srwstl &e 1soe4pzA-
                                                                               %.,n4n<tcokp,?-.(poz.'
                                                                                     -              lr-,
                                                    Docketnumber: # o1:-c.'        /-b2o;'?. -J#/ç
                                                    Nameofjudgetowhom casewasassigned: ? t'       V ffi.fevt.
                                                    Disposition (for example: W as the case dismisscd? W as it
                                                    appealed?                                  ls                         it          still
                                                    pending?l:          eafa-j-
                                                                       illn-g lawsuit:
                                                    Approximatedate oft'                                    -J.
                                                                                                              -ptot ? s/J)
                                                                                                            - -

                                                    Approxim ate date ofdisposition:       -    -          qh11 em tl.v.
                                                                                                                   -




                                        Place                                    of                                               present
                                        COnfqnement: fbrosvoco.
                                                              l &a+ 4,.1n k'fi
                                                                             '/  -
                                A  lsthere a prisoner grievance procedul-
                                    .
                                                                          einthisinstitutr
                                                                                         /o-n?ves(./) xo(
                                B. D id you presentthe facts relating to yourcom plainti1zthe statepris er
                                        grievanceprocedure?                                                              Yes(    No(
                                        lfyouransw er isY ES:
                                                                       W hata              steps                          did         you
                                                                       take?;iIllqhv'vlçu#ivv
                                                                                            p/e'f9)4ezzmrek/).
                                                                                                             '
                                                                                                             y:13::
                                                                                                                  9;tL
                                                                                                                     >ô5,
                                                                                                                        t.<lytpi'lc:/iv?.kc/3.15
    lxtel tn-/ït!;,fyttp/pp'/A--
                               hzz
                                 kp.,ls.
                                       -/#j
                                         .-vi.t../x.jbt./,,.          ytvy4,.4:,..we,.g.,.ljtv./
                                                           ,.hd.v'vvus,                        /n
                                                                                                -(h...,zr.vpen ,.,,y/v,.cà,.ak
                                                                                                ...                          ,/'ivv.
                                                                                                                                   sc;v.t:v.
                                                                                                                                           ,o,y/,,
                                                                                                                                                 -.f,..
1ta3,zk,..,Ii..//,2aq../t2a,./.ez/,,
2                                  -xt'ft.....,..z:. /gk,?,,à..b1.4:z,zzeJe/'#,#..
                                                                                 /..
                                                                                   / u,,                          .-
                                              2.                       W hat                    Bras                     the
                                                                       result?& /e:1r':'4a.+.4lz(43:3:/.
                                                                                                       '/,/pz4/Jll.fz:/1,.Jf'àzr/'el41*Sibsêo.
                                                                                                      ..     ..

q/z/z'J> sw:w.t.
               f,
                r'zys-rev.nol/swt,.t.
                                    A 5$/s.n,$.'
                                               ?'
                                                >z#repbtis.
                                                          .
                                                          tz n'eaaz,.n'
                                                                      ?&/z.,z,-/?z,.4*.*
                                                                                       -.
                                                                                        -,.zAe/?o.Js.t,.'44 àu,
                                                                                                              ?.,
                                                                                                                #.
                                                                                                                 z/z',fnpzr
                                                                                                                          asx?=..
                                                                                                                                /',
                                                                       If    your answ er is                           NO , explain   why
                                                                     not:* - >           .
      -
           ôtferiw'
                  l-Jzva?'
                         trz
                           a'
                            v,s:-/k te.son l,z
                                             .t,.l.''J&$ liz/r/7'$&r     4eo- z4ô/z'z'1/'                       ?Z- >*..hifp-n -kasoea './ .
                                                                                        ?D 5''ê?*z%&r'kvi'ên7*71'
    ftz-
    ptholt....#.$:exAtte-
                        A(ùt
                           n'pi.
                               rof ,.,
                                     -,f,d?/Acqkwq
                                                 ysu
                                                   ser..xt
                                                         e/-aee.A lïbk'gzron,hsptac4v-so
                                                                                       -.a,j/,
                                                                                             ..?-/
                                                                                                 p.,.-
                             111.       Parties

                                        (ln ltem A below,place yourname in the firstblank and place yourpresent
                                        addressinthesecondblank.Dothesameforadditionalplaintiffs,ifany.)
                                        A x am e of-plaintif-
                                          .                 f .
                                                              ,
                                                              1ap
                                                              -
                                                               - zr,e Q'le'n r'r/eç''
                                                                                - -
                                                                                    /Jtl-l-tooook6
                                                                                               - --         -     --




                                        ln ltem B below,place the fkllname ofthe defendantin the tirstblank,his
                                        officialposition in the second blank,and hisplace ofernploymentin the third
                                        blank. Use ltem C for the nam es,positions,and places ofem ploym entofany
                                        additionalt'lefendants.
         Case 0:20-cv-60882-WPD Document 7 Entered on FLSD Docket 05/14/2020 Page 5 of 8




                                 Relief

                                 State briefly exactly whatyou w ant the coul'
                                                                             t to do fbr you. M ake no legal
                                 argum ents. Citeno CaGesorStatutes.
& pc:pefàevwfza?5' slJ-
                      oelTç-In?ssfe..cr.
                           .           /o:?$1:,i'
                                                Jt
                                                 o.
                                                  èfvœê'ft.t.,///0,,#,//a.4 ;j,cowbtess'oxt.
                                                                                           g Jk,.
                                                                                                p,zsrr$,-Jz/kn,/a./j'6lzy,,6îy'rzk/pzf'zz-z'
b/
 ',j,tcletvfiosmhvpra.
                     /h''n(p-pvrker.le/z./tBr.pA,ia $.
                                                     ,>l4a,p'z qutl.   lktpf bA-
                                                                               h r'
                                                                                  lvoJzp.l ptppn.-    /-,,zyvm?4,.65Fàwt.jt.j/,/,,.VëS.'
                                                                                                                                       V A-n
ka:vea,'
       /fAitreprzszd/rrffomJ
                           -:4?,,,6bpAe,,,z
                                          $5J')'1i$p,'
                                                     >.$f4,ca-upektrç-
                                                                     4.J
                                                                       '.d3<D#'làêçquw f/'r<.t/pf/.'st?t>ea.
                                                                                                           />'
                                                                                                             r/'t
                                                                                                                ;
                                                                                                                ,/-inserni-.8 gt
Jons't?.?r.?pl,'J' oé?v,/sauklz,
                       skqv'e
                               .,ra,I),,.
                                        ?4 L'
                                            ervogo#ltjsoftu.$n6-,-  ,4nm /, )$,ofz,//pêvlhn's.?p,.çf,'.(ie.h uiz.,lk'-psoAe,-:L $.p'<,vlsrh .
                                                                                           -        .-

recgve cprylsa,swrv
                  /;%         lool allop'z'>t'
                                             vnqc s'ùf/v,
                                                        fm'
                                                          '
                                                          //r#.
                                                              4/s'
                                                                 tgt.i,    :/efk/o 2A/o...7>/&F41.ltflo'zlwe isloolk<ik #w,,..6..1rz4/z/rpz,.
                                                                      'l4rt;
                                                                           ,           .                                                    s
ceûnçtlêzn1tWterxpfater4uje./Jefèapza# $-
                                        5#J,z'eç4,,/36.
                                                      '  pz.&za?r/aFznzaf)hczeeezee/-/.
                                                      )pl.                            tecazuer- p:,,j rzxa/yzzzu it'
                                                                                       - ....
                                                                                                                   jôu'/hlvzrd/f,t 7aze.
&s.('que4a:acp/?ké4to.     #.?,rz.
                                 /,'
                                   ,m-416Twvezw'frpm //:t//z.-b /?a-7/J>,
                                                                        hrh''
                                                                            4twnrh-             - .-


(j)#::llzfezs.kwa?'pfya.
                       jz
                        p#'
                          4s,
                            .$- j#. f'edlttuu.
                                             sIs/pf'o,ooo(-sm,#',mà.11.t%j ;,a,.#ivîL..,éof1-tlo-xt4s4 r>à r.&cglG uzz.zx,C'.I'41rz'a:
                                                                                           .-   ,        ..

at/.
   fl.ts'
        /ta lsoqsw.
                  ë tsemszr.s4..4:n?',vh,lt't4z?-(&k/4/f,$-gz.lw.
                                                                #z.
                                                                  cof2I& êpzf-/k/ 11hçït
                                                                                       -lI<lt...b
                                                                                                ;p:.:/(.worlllv)#o.J'
                                                                                                .                   uiksztusfse..
                                                            -   #tfpfç S*f6 P'
                                                                             M fH*b-




                                                                                           (SignatureOfplaintiffor
                                                                                            Plaintiflk)            *

                    VERIFJCATION




                   D uly sw orn,underoath,says: thathe is the plaintiffin thisaction and knows the content
                   of the above com plaint',that itis true of his ow n krlow ledge,exceptas to those m atters
                   thatare stated in iton his infbrm ation and belief,and asto those m atters he believesto be
                   true.


                                                                                           (Signatureofaftiant-plaintifg
                                     1?  .
                          Case 0:20-cv-60882-WPD
                                  ;       .      Document 7 Entered on FLSD Docket 05/14/2020 Page 6 of 8
                                             .
                                                                                                                                                                                  (p
                                             t
                                         .
                                             i
                                             ,$
                                             11
                                              .



I1. s'/a-/-
          z-zzt/-o                                w,
                                                   .m
                                                                         ?i'v.
                                                                             t ' 'z-
                                                                                                        f*oM**/? / z
                                                                                                                   '' x+ t6 htrso 's >:pv'zJon/t'o .z
                                                                                                                                                    ,              >4.yc èzt'o IJ,tz../z' x
    J             /s a .1
                        ..
                          $& zt
                         ,, ,
                                                            't rj'e *'*i?
                                                            .           -,
                                                                                    .                            '                                                                                      .
    ...               .
                                             T
                                             .


     p//& r. e-on ne
                                             ';

                                              'f
                                               .6ll ,,rlr zc ,            J-,rr/44./.
                                                                               .
                                                                                    pi,
                                                                                      nt've/-.
                                                                                        c     t'
                                                                                               x
                                                                                               zrk
                                                                                                        4 >z,>#..-. v .
                                                                                                /tu.s/c-r
                                                                                                 .-.
                                                                                                                        p
                                                                                                                        -4.,+ i,dO..aJ,.J,> ;J-,
                                                                                                                                               .
                                                                                                                                               ,.1
                                                                                                                                               p ,
                                                                                                                                                 .tJ-B.-
                                                                                                                                                       ,-
                                                                                                                                                        rh...-.
                                                                                                                                                              -       ..    .



uoxll mo4 ,'/                                             , z, prz/-,-.'a,c ,,,,
                                                                               44 ,) Jl,   .,, t'tvost-Az,'
                                                                                                          e,
                                                                                                           -àrovs.' l a.t- ,me.
                                                                                                                              zt..
                                                                                                                                 t'
                                                                                                                                  er./ks,ou 7,< / s Je
,, 'sot. t?m , o L
-
                                                                      a .,/ 'ycu                        ,4?-o t'zr.
                                                                                                                  for ?             eA? tz m, m/
                                                                                                                                               '- fnnn-?/z.s'
                                                                                                                                                            sr?o'                          ,7 p:o ,
                                                                                                                                                                                                  /
f                                                                                                                                                                                          .
     à.yt s.eo i
               /t:,                                       ,.e,Lzr ar) . (r,                                               .. .
                                                                                                                             s .lp.z'r r'                          : ui,/
                                                                                                                                        b/zM v,s 'tskç /.ntl.//:,,:.    r /.
                                                                                                                                                                           ,
        %tf               '-J- (                       f- J? n                      '.                  ê,
                                                                                                         qclp,1# 'e t FA-4 '
                                                                                                                           i / /t
                                                                                                                                e q5ê               '(
                                                                                                                                                     !,/'rew        k '
                                                                                                                                                                      m          ,z.
                                                                                                                                                                                   / ' zp?- ioep.
                                                                                                                                                                                                r

    4. 4.$à or..4vvt4 plz, /z'ftktrto.f'e/ktw t;yte
                                                  z/
                                                   ,.
                                                    lorsf
                                                        zrledfm4'
                                                                ir ?,// a-
                                                                         h pizaqv%'r N/w'ef- k                                                                                       '
                  '
                      /'lpzv 6                   r - /';?
                                                        .
                                                        e' / vrzrz'zz
                                                                    .
                                                                    f                                    o./-//'te.v /têrz o        a       zu rj a            jzzzinWo .
                                                                                                                                                                        1...
                                                                                                                                                                           'a J'
                                                                                                                                                                               w./.la,q

    (mnnt'
         rêj                    &tak./                 4.z             ' ?m                     :4rlr)                  iopt/. ..
                                                                                                                                /       n o on        jz,z t6?t a t o.
                                                                                                                                                                     k . zs..
                                                                                                                                                                            h z,e,
                            b4x/?'
                                 t                . z f;                 -/p n'oo ,s                               r)xoa-e,
                                                                                                                          - /p,.,
                                                                                                                                p'4,/z z rogarl 5-/,r              ttz.cztt?t?.z.
                                                                                                                                                                                p              J-z.
                                                                                                                                                                                                  o p.
     t z
    % 7 z,
         . ;îk'ê                                      ?         w/w ;a$ ;z azSn'                                   ry           '       ;ri      e.Jr o        /?'LO/w'Z.J tox             m
                 k: t
                    -n A /ow                      t+ o            rkr-okei              zc i,+q                z         '4         pê5 -       z .      Rtljz.f /z,, >/ ,'/-/ç z'm
          .z              .ot 's                       #y.vx .n' zc o l3so                                /w, rrez
                                                                                                                 ./ ' Jo         / . lr/z,./' o ,;pz ..
                                                                                                                                                      3.â. ' z'ê.( .
                                                                                                                                                                   /..
                                                                                                                                                                     $$ pa/swxe/z,.
    Cok'/9                      ,,'m 4                            4.
                                                                   /.              z.a gzea,/
                                                                                            ;:.                    k        .a rl a e Jz tj /z ,+ .
                                                                                                                                                  /'
                                                                                                                                                   J ok                    /- ,u Jà? r --w, t,'     .




    a             7 i$ u ,
                                                                      ,4e/f
                                                                          kr./V s-/.
                                                                                   zs/l ??A é/k?                                 ,,
                                                                                                                                  t/è ' . ayzo,s urale ?4.
                                                                                                                                                         *
                                                                                                                                                         4ç'-
                                                                                                                                                            /3azz-#.e.
    ya.>,# :ç.?,
               ko. 4                                   rê.2/f ; /cz ocy.
                                                                       e jx g ta1â.-7$ô.uv. . ,
                                                                                              '                                                 .,/ .ex esl           '.+ /s. f,x ,.
.

                  po - o                               /,z)/'J vkrb,sll, à./
                                                                           s, '
                                                                              L,,
                                                                                .
                                                                                /-jt- w/-'v-'. / '?X.evr
                                                                                                       e, z'z çe..k.,a torn'.l lzsz,e.,
                                                                                                                                      z,,,- :z// zt..,
                                                                                                                                                     af

          J-t'c            '
                          <f'
                                    4.k                4;/. '-/- e r JJV-
                                                                       .' cïoV /'
                                                                                4 /zAw/ 't.ez ..,
                                                                                                ?                                           h     .
                                                                                                                                                  !>z<         r                o,n zz'i-,
                                                                                                                                                                                         '%/'
                                                                                                                                                                                            t'-
                                                                                                                                                                                              >oz1
                 $Jvm xio                             /,         IA       e             e,-
                                                                                          z. s?'v m f'z// v'na                      /Jsim,.
                                                                                                                                          /- / 't4v%.s'. . crH z                   . -i
                                                                                                                                                                                      ljrœx/ .4
          up
    '
     ï./v? it .
              , ol- /rz4/z                                         ,?k' ///s rx-//vzc--/l'z p,ho ;J.i'-z,
                                                                                                        <ih..a -
                                                                                                           -
                                                                                                                                            p      s'
                                                                                                                                                    za ' 'ex,x 'p - 'zz ,Jk Jozea
     opei', ,
            'm rvz.
                  tt?                                       / ,/kz, -. a, t' ox à/'
                                                                                  ,l .-,
                                                                                       r-
                                                                                        ?-1 .
                                                                                            #'-zrx v                                     ,.,.
                                                                                                                                            ,
                                                                                                                                            /c. /'
                                                                                                                                                 .
                                                                                                                                                 rr, '   (c .ozppza p y?+h -
                                                                                                                                                     ?a,vk                 //
                                                                                                                                                                            ..
                                                                                                                                                                             a
                                                                                                                                                                             -.-z
                                                                                                                                                                                -,
                                                                                                                                                                                 .1/z,.,r
                                                                                                                                                                                       -
                                                                                                                                                                                           .                .       .



    ? v.t c / p4r                                      rl        .
                                                                 v,:ig J4o .
                                                                           Yrv//,1 ' vblk                                /
                                                                                                                         .
                                                                                                                         bâ.î<.r-fz.ï hls' s,ll1b.
                                                                                                                                                 p./.
                                                                                                                                                    f
                                                                                                                                                    . 'i.kj---/'
                                                                                                                                                               7f,';gr<.Jzzof/ '
                                                                                                                                                                               z.A 4 on /z

     (,
      -fet
         .
         l'.b cJl
                q-                                          êcl '' e;?'
                                                                      e
                                                                      wz/zlo
                                                                           *r-pp',
                                                                                 '>/r- /1rzz
                                                                                           /,
                                                                                            z (6,
                                                                                                6c./k,'
                                                                                                      z pte'kfo, .
                                                                                                                 ?z. ;:/z, -$tz-,
                                                                                                                                /ZJ-
                                                                                                                                   .
                                                                                                                                   &J-f'
                                                                                                                                       ,,'/
     I-.vs                      t/rvfr oct o. l.e >                                  tw14* ro '
                                                                                              ,
                                                                                              ''/,:..,'- 7: ,,,' r
                                                                                                                 pa -'?,
                                                                                                                       p,tbûn+-
                                                                                                                              ,. ,,,
                                                                                                                                   .rt
                                                                                                                                     -? o, /v,< z,x -#,
                                                                                                                                                      .:Js,,.
                                                                                                                                                            l$zzY'
     pzk$,
         ts be).4f /
                   - $a4'
                        i                                               ';a ,,
                                                                        ,     -xo'.-<..
                                                                                     /.ft.
                                                                                         v/
                                                                                          -v
                                                                                           -.
                                                                                            -x
                                                                                            ,..b;
                                                                                                (.a,  z'(i
                                                                                                      .   /', /<.z 1: 4. ,,, rr/)s, z+.,  srçs. c. r
                                                                                                                                                   ?z'z-a,' trop'z'.l lq'k a 'ojz.//-.  ,,
                                                                                                                                                                                         '
                                                                         /u
                                                                          ,
                                                                          /-r,:pt-'
                                                                                     kr-s-y.?J,
                                                                                              .j,?z,
                                                                                                   t,r
                                                                                                     :.c..j
                                                                                                          r.é,
                                                                                                             ta;$'.
                                                                                                                  a...
                                                                                                                     r:.
                                                                                                                       z:.
                                                                                                                         ,.-
                                                                                                                          /'
                                                                                                                           ../t.. z
                                                                                                                                  f-r
                                                                                                                                    s-
                                                                                                                                     .-
                                                                                                                                      ./.,,
                                                                                                                                      y   .
                                                                                                                                          :,.:.j
                                                                                                                                               .'
                                                                                                                                                ...
                                                                                                                                                  /
                                                                                                                                                  ,
                                                                                                                                                  -
                                                                                                                                                  .,
                                                                                                                                                   .
                                                                                                                                                   ,,
                                                                                                                                                    .J,
                                                                                                                                                      -s-rzy,ls. -.ks
                                                                                                                                                                    ..,
                                                                                                                                                                      .
                                                                                                                                                                      ,
                                                                                                                                                                      -,
                                                                                                                                                                      o.,-k ,tzL pka,
                                                                                                                                                                                    ''tJk:     -   ..   .       -
          'k'   1tf? yx .
                        'p           .       't. t ( '//e s- ,,,
                                                  '
                                                  .
                                                                               .s               -o-,s



    kovt.r &
           . iv,$k s.,'.(-c
                         , ...
                             9                  rs
                               . -.t.tz-,,t,. .w-
                             ..uyazz           .: s.a-k-
                                                  .
                                                   .
                                                       pwk
                                                         ?-tjzt
                                                              k'w.
                                                                zk-.
                                                                   -.
                                                                    ,.1
                                                                    / .u..
                                                                         )-xi
                                                                            j'
                                                                             .lj.î
                                                                                 ?
                                                                                 -.
                                                                                  t'
                                                                                   .--u'oi'/
                                                                                   /       '...) p/
                                                                                                  -cqtL-.
                                                                                                        --).e
                                                                                                            -.
                                                                                                             j,
                                                                                                              -so.
                                                                                                                 ,
                                                                                                                 s
                                                                                                                 -
                                                                                                                 /,
                                                                                                                  ./-.u.
                                                                                                                       #..,-
                                                                                                                           s
                                                                                                                           jo
                                                                                                                            s
                                                                                                                            cts/.y.Jjt-
                                                                                                                                      q.zs
                                                                                                                                         ..u.kz-
                                                                                                                                               /
                                                                                                                                               y,.
                                                                                                                                                 z
                                                                                                                                                 .
                                                                                                                                                 t'
                                                                                                                                                  -.
                                                                                                                                                   (,a zs-.
                                                  .                        .                e
                 ,
                     Case 0:20-cv-60882-WPD
                        ,     !)
                             j,è..
                                 .          Document 7 Entered on FLSD Docket 05/14/2020 Page 7 of 8                                            (j)
                                 k
                                 3.




                                 #.

4. /.& kvce.ro                                1g.,c
t<    , j.           G&/pf () -) &                      . o yt 4Q . m.m.
                                                                       m. ..s
                                                                            ...w .
                                                                                 wr
                                                                                  x,
                                                                                  yg
                                                                                   o,
                                                                                    uq
                                                                                     mw            my. m .
                                     J

    U.           f1
                  dC                 C
         -
                        2sa/                            lsp.
                                                           , ,t a/' ,
                                                                    .k.
                                                                      e (-ovl&iîJ'
                                                                                 e,'ou,I j4s'jou/r
                                                                                                 /'apz.
                                                                                                      fo,
                                                                                                      - -re.ztrz4,a,it
                                                                                                                     a,.
                                                                                                                       ndk-/'
                                                                                                                            e.$sx r.
                                                                                                                                   /tt-
                 e ro

     ss' p,,neeç.-/i%                             ,;./ i;,,? r>;s '.,.
                                                                     tê..
                                                                        bon ta.
                                                                              / l.
                                                                                 t o o./.
                                                                                        ,( 6.
                                                                                             .,
                                                                                              /7
                                                                                               0.
                                                                                                ,.n,y.ns ,
                                                                                                         as//.vs n.t/-
                                                                                                                     p't'
                                                                                                                        e bu.
                                                                                                                            l.k izz:..lnm4?o ,
                                                                                                                                             -,.
                                                                                                                                               //.,
             Q          y           -g,l 4 c /r ,,4 f.
                                                     zl:
                                                       ,-z,,.
                                                            ? snft+ 't' .ozz - 4 /t'r: /,.z. glsof'
                                                                                                  e'-
                                                                                                    4t'y a lo ooo,ooo
    fppl.
             '
                       Ci'ork,///k Je2/za 's  +/z. g.1x z. a waz,,
                                                                 wl z rz izl? k yks,4 , t            //    ia ; /.
                                                                                                                 4    pc
      i.
       /à                                         / co stoaç oz.#.
                                                                 a ezzz.
                                                                       /. a           t,# on -Az     k /<..
                                                                                                          / é'e >'xr. ?'
                                                                                                                       /'
                                                                                                                        z ez4ztanz   Jz aoeî-///7
/ zç .                lnaon e < o
                                                               / c/,l,v      Avo a ,,14r: u? re y.
                                                                                                 e vaîKrf'?t
                                                                                                           f41zel J
                                                                                                                  4l            ,.//? '
                                                                                                                                      K'k ils' onz,.
    (..41               f, .<1                             .                                                   .
    k,
     lc.tok t,a in                                      zz. 4,,.
                                                               - x/l'
                                                                    o ?z p,z;4n 0,.a J-hon.          /oooooo l,.,////0z'yo//.?-r /.:,., z /
                                                                                                                                          ,
                                                                                                                                          (/ P7kla.

'
 #x unrh't wvt                           .                 r Fzy,t v>,
                                                                     'r$/n           / rz az;'
                                                                                             /êJ#' é ' -.
                                                                                                        $ pt,/ it m z;/ '
                                                                                                                        j.? jt /zf           ie/z? o'?
                                                                                                                                                     .o
     :z,n rwilnk.
                .
                %n                                (qx      o' ./>p/cxze,f       aolz.e fv       .t c          f 'c#p/</ l>,,, /e u'k'h.r
                                                                                                                                       l #lit>:'/ôoca
 (/$-ç(l('
         o.y#//4>                                     pw        ...20..+ .
                                                                         :      ..a 't
                                                                                     'rpt: '.          v,v x          4 /z ate.
                                                                                                                              #a . 2t
                                                                                                                                    ;bt
                                                                                                                                      ê,/'oo

     (2t
       >Ivélbon #,?                                        ?
                                                           .k.       j.,0,
                                                                         &,?t




                                             1p




                                                  )
                                                  .
Case 0:20-cv-60882-WPD Document 7 Entered on FLSD Docket 05/14/2020 Page 8 of 8
